GIDEON, J.
(dissenting in part). In my judgment nothing has been presented in the arguments upon rehearing that should .change the result reached in the former opinion. No new argument is advanced nor reason suggested that was not embraced in the elaborate printed and oral arguments presented at the time of the first submission of the cause. The writer prepared the former opinion, and stated at some length the unchallenged facts presented by the record, and set forth the reasons for the conclusions arrived at. I am now filing that opinion as my views upon the chief question involved. Some slight changes in phraseology have been made in order that the thought sought to be conveyed may be more clearly expressed. Such portions as are not applicable to dissenting views are omitted, and some additional remarks are added.
This is an equitable proceeding, and we are required to pass upon the weight of the evidence and determine whether the record supports the findings of fact, conclusions of law and judgment.
The complaint alleges that respondent, on January 1, 1918, owned certain real and personal property situate in Salt Lake county, which is described in detail; that all of said property was regularly assessed and the taxes thereon paid for that year; that the property described in the complaint constituted all of the property owned by respondent in said county subject to taxation in.the year 1918; that in addition to the property so located in said county two other assessments, one of $167,180 and the other of $10,000,000, were made, and notices thereof mailed to and received by the respondent; that the last-named assessments were purported to be on personal property claimed to have been owned by respondent in said county; that pursuant to the notices the respondent protested in writing before the board of equalization in said county against such assessments for and on account of insufficiency of description; that respondent possessed no such property covered or sought to be covered by either assessment, and that the property attempted to be reached was not subject to taxation under the laws of the state of Utah. The *526complaint 'also charges that the board of equalization heard and considered the protest of respondent and overruled the same, and ordered that the assessments made by the county assessor should be upheld. It is then charged that in so doing the said board of equalization acted arbitrarily and capriciously, and that said assessments are discriminatory and in violation of the rights of respondent as guaranteed to it under the state and federal Constitutions.
Appellants admitted the allegations respecting the organization of respondent. Denied that the assessment of $167,-180 was on intangible property. Admitted that both items of assessment had been equalized as the law provides. Denied that respondent had no such property, and denied that such assessments, or either of them, were discriminatory or in violation of any of the constitutional rights of respondent. Denied that the said property was not properly or sufficiently described. Denied that said assessments were made arbitrarily or capriciously. As a further defense it is alleged in the answer that the assessments were, and each of them was, regularly made and equalized in all respects as provided by law, and made upon and against property of respondent subject to taxation in Salt Lake county.
Respondent is a Utah corporation, with its principal office and general place of business at Salt Lake City in the county of Salt Lake, state of Utah. It is- extensively engaged in the manufacture and sale of beet sugar. It owns 12" factories located in the states of Utah, Idaho, Oregon, and Washington. Only one of the manufacturing plants is located within Salt Lake county. Five are located in other counties in the state of Utah; four in different counties in the state of Idaho; one in the state of Washington, and one in the state of Oregon. It' is conceded that the factories and real estate, in fact all tangible property located in the several counties where the factories are situated, was assessed by the officials of such counties, and taxes paid on the assessments so made in the year 1918. The physical property located in Salt Lake county was regularly assessed as such, and the taxes, except the item of $167,180, paid on that property by respondent,
*527It appears that the respondent company was organized about the year 1890, with an authorized capital of $500,000; that in 1907 it had an authorized capitalization of 1,000,000 shares of the par value of $10 each. In 1907 it owned and operated 9 factories. In 1917 it had 12 factories. At the beginning of 1917 there was outstanding stock of approximately 950,000 shares. In February of 1917 the directors of respondent caused a reappraisement of all of the company’s property to be made by a committee appointed for that purpose.- That committee’s report' placed the value of the entire assets of the company at about $26,000,000. That appraisement, as testified to by the vice president of the company, was a reasonable one. Thereupon the authorized capital stock of the company was increased from $10,000,000 to $30,000,000. A stock dividend of 150 per cent, was declared, and stock issued to the several stockholders in payment thereof. Respondent’s surplus was reduced to approximately $1,300,000. The additional stock issued, carrying into effect the stock dividend, left outstanding capital stock of 2,366,635 shares of the par value of $26,626,350. It also appears that the average annual dividend paid by the company from 1907 to 1917 was 7 or 7% per cent. From the testimony of the respondent’s vice president, as found in the printed abstract, we quote:
“In 1907 we had 9 factories, and in 1917 12 factories. The original factories were enlarged during that period. They were increased in capacity. To he more particular, what we call the Stef-, fins plant, it is not increased in capacity. The plants were brought up to date with the most approved mechanical appliances. These factories were, between 1907 and 1917, built from the profits, the surplus accumulations of the company. There was no- issue of stock or any stock issued for that purpose. The profits of the company were expended in the payment of dividends and expenses, and then the balance carried to surplus and the surplus expended in the expansion of the business.”
In. 1917 a dividend of 3 per cent, upon tbe issued stock of $9,500,000 was paid. After tbe stock dividend bad been declared and the stock issued an additional dividend of 6 per cent, was paid upon the increased capital, stock. In 1918 a dividend of 9 per cent, was paid upon this increased capital. *528In 1918 the market value of the capital stock of respondent varied from $8.55 to $8.90 per share. The vice president of the company testified that in arriving at the value in the re-appraisement the committee took into consideration, not only the physical property owned by the company, but the products of the factories, the revenues derived from the operation of the same, and the dividends the company had paid, could pay, and ought to Be able to pay, on the increased stock or increased value. In the month of February, 1918, the respondent company had prepared and issued a financial statement, which is found in the record and is known as defendants ’ Exhibit 1 on cross-examination. That statement shows total assets in excess of $26,000,000.
It appears that the total assessed valuation of all of the tangible property of the respondent in the several counties in the states where the property is located, including the factory and other tangible property in Salt Lake county, was in excess of $9,000,000. The respondent maintains offices in each of the several counties of this and other states where factories are located. The operation of these factories in the manufacture of sugar is directed by officers or employés in charge of the local offices. There the contracts are made with the farmers residing in the particular vicinity for beets to be manufactured into sugar at that particular plant. The relationship, or, rather, connection of these several plants in the operation of the same, is described by the assistant secretary of respondent, as found in the printed abstract, as follows:
“Back factory sends us monthly reports showing the business transácted for the month, but do not remit any funds. They call upon the general office for money to make payment of their labor pay rolls. We remit to cover their requisition by check in. the manner as requested by them. We send the money to the banks with which the factory does business. The factories collect moneys from the sale of materials, collections from farmers, etc., anything they sold, anything as owing them, that would come through their office. They would sell pulp, hay, and grain and turn the money into their account towards paying their pay rolls as far as it would go. They would charge the person with it, and in due time collect, and that would be reported as a collection to the general office. *529They would retain the money and make requisition on us for the balance. They always require money from us. If they need more money than they collect, they apply to the home office for the deficit. The do not remit to us anything, and do not keep any unusual amount on hand. They do not call on us monthly for money, hut possibly every other day or so, as often as it is required. None of the pulp is sold from this office. The molasses is all ordered out from the home office, but the account is kept at the factory, and the remittance for the molasses is made to the office of the factory shipping it.”
It also appears that practically all of the corporate affairs of the company are transacted, at its general office in Salt Lake City. Accounts with each of the various sugar factories are kept in that office. The sugar manufactured at respondent’s various plants is sold from the general office, and all deliveries are ordered from that office. All evidences of debts, accounts, and bills receivable, stocks, bonds, and mortgages are kept and entered upon the books of the company at its home office in Salt Lake City. The officials of the company, from the home office, have general direction and control over the operation and management of each individual factory. Additional facts will be stated in the course of this opinion in considering the law applicable to such facts.
It is insisted by appellants that the court’s finding that the respondent had no such property as was attempted to be assessed in Salt Lake county is not only contrary to the weight of the evidence, but is contrary to the facts proven conclusively, and that it is apparent from the whole record that such property as was attempted to be assessed and was assessed was the property of respondent, and had its situs for taxation purposes in Salt Lake county.
The provisions of our state Constitution, so far as material here, are as follows:
“All the property in the state, not exempt under the laws oí the United States, or under this Constitution, shall be taxed in proportion to its value, to be ascertained as provided by law. The word property, as used in this article, is hereby declared to include moneys, credits, bonds, stocks, franchises and all matters and things (real, personal and mixed) capable of private ownership; but this shall not be so construed as to authorize the taxation of the stocks of any company or corporation, when the property of such *530company or corporation represented hy such stocks has been taxed. * * Article 13, § 2. ,
“The Legislature shall provide by law a uniform and equal rate of assessment and taxation on all property in the state, according to its value in money, and shall prescribe by general law such regulations as shall secure a just valuation for taxation of all property, so that every person and corporation shall pay a tax in proportion to the value of his, her or its property. * * *” Article 13, § 3.
Tbe sections of Comp. Laws Utah 1917, so far as material, are as follows:
Section 5861: “All property in this state, not exempt under the laws of the United States, or under the Constitution of .this state, shall be taxed in proportion to its value, as hereinafter provided.”
Section 5865: “Whenever the terms mentioned in this section are employed in this title, they are employed in the sense hereinafter affixed to them, to wit:
"1. The term ‘property’ includes moneys, credits, bonds, stocks, franchises, and all other matters and things, real, personal, and mixed, capable of private ownership; but this shall not be so construed as to authorize the taxation of the stocks of any company or corporation, when the property of such company or corporation, represented by such stocks, has been taxed;
ifc Hi # :¡; s-s sjt 4: # s¡< >H *
“4. The term ‘personal property' includes everything which is the subject of ownership not included within the meaning of the terms ‘real estate’ and ‘improvements’;
“5. The terms ‘value’ and ‘full cash value’ mean the amount at which the property would be taken in payment of a just debt due from a solvent debtor.”
Section 5875: “All taxable property must be assessed in the county, city, town, or district in which it is situated. * * *”
Section 5888: “The property of every firm and corporation must be assessed in the county where the property is situated, and must be assessed in the name of the firm or corporation.”
Four propositions are presented and urged against, the judgment entered in the district court, namely: (a) That it is conclusively shown that the respondent company owns and has property which is designated “intangible property” equal in value to the amount of the assessment made against it, the collection of a tax on, which is sought to be enjoined by this proceeding, (b) That the situs or location of that property for the purposes of taxation is in Salt Lake county, where the principal office of respondent company is located. *531(c) That the description of the property is sufficient to meet the requirements of the statute, (d) That the assessment was regularly made. I shall consider these propositions in the order named.
In the discussion of the questions presented on this appeal certain rules of law under our Constitution and statutes may be considered as being incontrovertible: (a) All property of whatever nature in the state, tangible or intangible, not exempt, is subject to taxation, (b) The value of any property for the purposes of taxation is the value of such property for sale and income, (e) The county taxing officials have no authority to levy a tax against or upon property not situate within the boundaries of such county, (d) Every tax levied by a public official is presumed to be valid and to have been regularly assessed and the burden is upon the party attacking the tax to show its invalidity, (e) The selling value, earning power and income resulting to the owner from the use or operation of physical property constitutes property subject to taxation and capable of being taxed in addition to the tax against such physical property.
If the Constitution includes in the scheme of taxation all property not exempt, recognition of intangible property compels an assessment of such property within the district where it has a situs for taxation purposes. It is without dispute that the several factories owned and operated by the respondent company are under the general control and management of the officials of the company who direct its affairs from the general office in Salt Lake City. The value of the products manufactured at each factory is fixed at the general office; the sale of sugar, the chief product, is made under the direction of and by the officials at the home office; the time of sale and the amount to be taken from any particular factory are there decided upon; a general manager with headquarters at this office is in the active general supervision and control of the various factories. It is undeniable that by reason of all this control the expenses of operating the factories and disposing of the products are greatly reduced. The financial credit enjoyed by the respondent by reason of these various *532factors; its general and extensive knowledge of the market conditions; its control of the sale of the products of the various factories; its ability thereby to supply a greater amount of sugar than could be supplied by any one factory, are, and must be, of great money value. There is no question of ownership. Neither is there any question of unity of operation -in the manufacture and sale of the products of the different factories. That such combined ownership and use gives to the corporation owning and controlling the same a value independent of and separate from the value of the physical property considered as separate units is amply demonstrated by the success of the company for a period of many years prior to the date of the assessments in question. If that value exists, then, unless it is exempt, it should bear its just proportion of taxation.
It is conclusively shown in this case that the entire assessed value of the physical or tangible property of the respondent was approximately $9,000,000. The statutes of this state require assessing officers to assess property at its fair market value. The presumption is that such officers perform the duties required of them by statute, and in this case no effort has been made to rebut that presumption. We have a right to assume, in the absence of proof to the contrary, that the laws of other states are the same as the laws of this state. Accepting, however, the testimony'offered by respondent that the assessed value of the property owned in other states varies from 50 to 65 per cent, of its actual value does not aid it any in its effort to prove that no such thing as intangible property exists or belongs to the respondent company. The total assessed value of the respondent’s property in the three states other than Utah is approximately $3,000,000. Conceding that this assessment should be increased 40 per cent, to obtain the actual value of the property would make the total' value of the physical property of the company not to exceed $11,000,000. The evidence of the vice president is positive, and it is not disputed, that in the revaluation of the assets of the company, made in the early part of 1917, the committee on appraisement made what he designated a conservative *533valuation, and one upon which the company was paying, and, in the judgment of the committee, ought to be able to pay, a reasonable dividend. The testimony is that the company paid such dividends in the years 1917 and 1918.
There appears to be no difference in principle between the property designated intangible property in this case and the property considered by the Supreme Court of the United States in the Express Co. Cases, 166 U. S. 185, 17 Sup. Ct. 604, 41 L. Ed. 965. There the court said:
“The first question to he considered therefore is whether there is belonging to these express companies intangible property — property differing from the tangible property — a property created hy either the combined use or the manner of use of the separate articles of tangible property, or the grant or acquisition of franchises or privileges, or all together. To say that there can he no such intangible property, that it is something of no value, is to insult the common intelligence of every man. Take the Henderson Bridge Company’s property, the validity of the taxation of which is before us in another case. The facts disclosed in that record show that the bridge company owns a bridge over the Ohio, between the city of Henderson in Kentucky and the Indiana shore, and also 10 miles of railroad in Indiana; that that tangible property — that is, the bridge and the railroad track — was assessed in the states of Indiana and Kentucky at $1,277,695.54, such, therefore, being the adjudged value of the tangible property. Thus the physical property could presumably he reproduced by an expenditure of that sum, and if placed elsewhere on the Ohio river, and without its connections or the business passing over it or the franchises connected with it, might not of itself be worth any more. As a mere bridge and tracks, that was its value. If the state’s power of taxation is limited to the tangible property, the company should only be taxed in the two states for that sum, but it also appears that it, as a corporation, had issued bonds to the amount of $2,000,000, upon which it was paying interest; that it had a capital stock of $1,000,000, and that the shares of that stock were worth not less than $90 per share in the market. The owners, therefore, of that stock had property which for the purposes of income and purposes of sale was worth $2,900,000. What gives this excess of value? Obviously the franchises, the privileges the company possesses — its intangible property. Now, it is a cardinal rule which should never be forgotten that whatever property is worth for the purposes of income and sale it is also worth for purposes of taxation.”
It is not shown in this case that the respondent company *534has or bolds any special or other franchises not held by other corporations. It is shown, however, that the unity of ownership and the unity and correlated use of its various manufacturing plants have created a species of property valuable in the markets of the country and also valuable for the purposes of producing an income. Manifestly, it can be of no concern to the state how this property, or any property, came into existence. If it is found and has a value, and is capable of having a situs, then it must be a subject of taxation.
It is suggested in the argument that the Constitution expressly exempts corporate stock from taxation where the property belonging to the corporation has been taxed; that it is undisputed in this case that the physical property of the respondent company has been táxed in the several taxing districts where the same is located, and the taxes paid; that the effort on the part of the taxing officials to assess and tax this intangible property, which is represented by the market value of the stock, is an indirect method of assessing such stock, and that such assessment is contrary to the spirit of the Constitution. Evidently it was not tjie intention of the Constitution makers to permit any property to escape taxation. On the contrary, it was doubtless the intent to prevent double taxation. The certificate or share of stock represents the interest of the holder in the assets of the company or corporation issuing it. If the property represented by such share of stock has been assessed, then the Constitution prohibits taxing the stock. If the value of the physical or tangible property, as it does in this case, falls short of the market or earning value of the corporation, then it must follow that, unless there is some method by which that property can be taxed, it will escape taxation. The mandate of the Constitution is that all property, unless exempt, shall bear its pro rata share of taxation.
In a case decided by this court soon after the adoption of our Constitution, namely, Judge v. Spencer, 15 Utah, at page 249, 48 Pac. at page 1099, it was said:
“Tke presumption is that all exemptions intended to he granted were granted in express terms. In such cases the rule of strict construction applies, and, in order to relieve any species of property *535from its due and just proportion of the burdens of the government, the language relied on, as creating the exemption, should he so clear as not to admit of reasonable controversy about its meaning, for all doubts must be resolved against the exemption. The power to tax rests upon necessity, and it is essential to the existence of the state.”
In the argument of this ease much is said concerning the mental processes by which the assessor arrived at the value of this intangible property. It is contended that it had no existence, and for that reason the officer did not consider or have any data upon which to act in concluding that it does exist and in fixing the value thereof. As stated elsewhere in this opinion, in the early part of 1917 the officers of respondent issued a financial statement in which it is made to appear that the assets of the company exceed in value the sum of $26,000,000. That statement mentions and detail^ only tangible or physical property. The assessor had that statement before him at the time of making the assessments in controversy. It is insisted that, inasmuch as that statement mentions tangible property, and tangible property only, there are no reasons or grounds for deducing the conclusion that intangible property existed in addition to such tangible property. The contention of counsel is negatived largely by the testimony of the vice president that in arriving at the value of the property of the corporation the committee considered, not only the physical property itself, but its productivity, the dividends that the company had been able to pay and what, in the judgment of the committee of appraisers, it ought to be able to pay in the future operation and use of such property. This .witness was one of the appraisers, and had been general manager of the company for a period of 28 years. It is also testified by the same witness that the committee did not deem it necessary to visit or make a physical inspection of the property, but arrived at its value largely by considering “the stock sheets of each factory, carefully considered them, then united them as a whole, and revalued the whole assets to the extent of $5,392,735.” It is therefore apparent that in making this revaluation and in the preparation of the financial statement the committee was influenced *536as much by the earnings of the corporation and the market value of its stock as by actual cost and value of the physical or tangible property. Intangible property, necessarily, is not real estate, dry goods, or property of that nature. If such, it would no longer be intangible. . It would constitute property capable of being seen. The management, the amount or nature of the business, are all elements that of necessity enter into the market value. It needs no argument to convince any one that the management and good will have as much influence in creating the market or earning value of property as the tangible property itself. Recent history of industry in this state has made such fact a matter of common knowledge. The testimony of the assessor is that in making these assessments and arriving at the amount designated personal property, 'and which is referred to in the argument as intangible property, he had before him and considered, not only the financial statement prepared by the respondent company, but the dividends paid in past years, the market value of the stock, the assessed valuation of the company’s physical property in this state and in other states, and from such data he concluded that the respondent company owned and possessed other property in addition to that assessed in the various counties where its property is located to the extent of the amount of the assessment in question.
The statutes of this state nowhere prescribe any rule for ascertaining the value of any property for the purposes of taxation, and nothing is found therein save the general law that all property not exempt “must be assessed at its full cash value. ’ ’ The method or means employed by the assessor in determining the cash value of the particular species of property here involved seems to have been reasonable and one that would naturally suggest itself. The result arrived at by the assessor conforms to and is supported by the testimony. No other or different method by which the value could be ascertained with any greater degree of certainty is suggested by respondent. The means or method, in its final analysis, is the common-sense one of deducting from the whole of the market value of the assets of this corporation *537tbe assessed value of the physical or tangible property fixed by the various assessors, and concluding that the difference represents the value that had not been assessed. "The assessor was not without authority to support him in his method of arriving at the value of this property. Adams Express Co. v. Ohio, 65 U. S. 194, 17 Sup. Ct. 305, 41 L. Ed. 683; State v. Wells Fargo & Co., 38 Nev. 505, 150 Pac. 836; State v. Duluth G. & W. Co., 76 Minn. 96, 78 N. W. 1032, 57 L. R. A. 63; City of Los Angeles v. Western Union Oil. Co., 161 Cal. 204, 118 Pac. 720; Crocker v. Scott, 149 Cal. 575, 87 Pac. 102; Louis. & Nash. R. Co. v. Greene, 244 U. S. 522, 37 Sup. Ct. 683, 61 L. Ed. 1291, Ann. Cas. 1917E, 97; Porter v. R. R. I. & St. L. R. Co., 76 Ill. 561.
It is conclusively shown by the record that respondent owned and was possessed of property largely in excess of the assessment of its physical property in the year 1918; also that such property consisted almost wholly of the benefits or profits resulting from the combined use of the various factories of the respondent; that such property had value both in the markets and as a dividend producer to the owners equal to or in excess of the assessment in question. I can see no escape from the conclusion that the finding of the court that the respondent had no such property as 'was attempted to be assessed cannot be upheld.
The tax record designates the property in question personal property. It must be so named under the statute. Manifestly, it does not have a physical existence or situs such as horses, cattle, notes, bonds, and that great mass of property known generally as personal property. This intangible property has not, and cannot have, any existence except as it is in some way related to or connected with the physical property of the corporation. In this case, whatever intangible property there is exists by reason of the earning power of the physical property as directed/ and operated by the respondent company. It is a reasonable presumption that each factory contributes its pro rata share of the wealth founded upon the producing power of all the plants. In no other way can anything approaching a rational or equitable adjustment *538or distribution of tbis species of property be found. It is tbe combined product of all tbe factories, coupled with tbe management, tbat makes tbe earning power and gives value to tbe corporate assets. To detacb tbis intangible property from tbe localities where it is produced and give it an existence and location at some other place is manifestly unjust, and not based upon any sound legal reason or principle. Let us suppose tbat tbis company bad no factory or other property in Salt Lake county save its office furniture, where its general office is located. Could it with any degree of consistency be claimed tbat simply because tbe principal office and general place of business is located in such county tbat tbat fact alone controls tbe situs of the property tbat exists only in connection with its various plants in different counties and in different states? Tbe difficulty of adjusting or prorating this intangible property when it is found to exist among tbe several plants producing it ought not to defeat an effort on tbe part of .the taxing officers to tax it wherever it is found. Tbe same data that tbe assessor 'of Salt Lake county bad before him in making tbe assessment in question would enable tbe assessors of other counties to ascertain tbe value of such property and its pro rata share to be assessed in each of such counties.
Tbe existence and situs of tbe intangible property of a corporation such as the respondent can only be supported upon tbe same principle tbat intangible property is found to exist and is assessed against express companies and such like corporations. It is tbe producing power growing out of the unity of use. If the samé principle is involved tbe same rule that is laid down in tbe Express Company Cases, supra, as to tbe situs of the property should control in tbis case. In State v. Wells Fargo & Co., supra, the court says:
“Since the decisions of the Supreme Court of the United States reported in 165 and 166 U. S. Reports, cited supra, it has been the settled law in this country that the property of an express company doing both an interstate and intrastate business is in character, both tangible and intangible; that such property may be subject to assessment and taxes; and that the situs of this intangible property *539is distributed wherever its tangible property is located and the work is done.”
Among otber authorities relied on by appellants to support the contention that the situs for taxation purposes of this property is in Salt Lake county are: Union Transit Co. v. Connecticut, 199 U. S. 194, 26 Sup. Ct. 36, 50 L. Ed. 150, 4 Ann. Cas. 493, and Hawley v. Malden, 232 U. S. 1, 34 Sup. Ct. 201, 58 L. Ed. 477, Ann. Cas. 1916C, 842. It is insisted that the language used by the court in those cases implies that intangible property has its situs for taxation purposes at the residence of the owner. It is quite evident, however, that the court in those cases was not considering the particular kind of property involved here. The court in Union Transit Co. Case, 199 U. S. at page 208, 26 Sup. Ct. at page 39 (50 L. Ed. 150, 4 Ann. Cas. 493), in considering the technical maxim that the situs of personal property is where the domicile of the owner is found, says:
“This rule is doubtless true as to intangible property, such as bonds, mortgages and other evidences of debt.”
Here the intangible'property manifestly does not consist of notes, mortgages, or other evidences of debt, but partakes wholly of the same nature of property considered by the Supreme Court of the United States in th'e Express Company Cases elsewhere in this opinion referred to. The producing or earning capacity of the corporation and the market value of the capital stock constitute the intangible property in question here, and its situs cannot be controlled by the location of the principal office, but must be “distributed wherever its tangible property is located and the work is done.” State v. Wells Fargo & Co., supra. The power of the state to define the situs of any property for purposes of taxation located within its boundaries is not here involved. The statute is that “all taxable property must be assessed in the county, city, town, or district in which it is situated.”
I am of the opinion that the record supports the contention that the respondent company owned and should be chargeable with intangible property of the value of the assessment here in question. I am, however, of the opinion that only *540such prorata share of that intangible property is subject to taxation within Salt Lake county as the taxable value of its tangible property located in that county bears to the total taxable value of all the physical or tangible property of the respondent company in the various taxing districts where such physical or tangible property is located.
It is contrary to every fact proven by this record to argue that the value of respondent’s several manufacturing plants is not increased or affected by the combined ownership and unity of operation of its factories. The market value of the stock, income and revenue derived from the productivity of the several factories to a very large extent depend upon such combined use and ownership. The testimony, without a dissenting note, indicates no other or different conclusion.
As I understand the views of the court as expressed by Mr. Justice Frick in his opinion, it is conceded that, if intangible property actually exists in this state, it is the subject of taxation, but that in the absence of legislative direction it cannot be taxed as separate and independent property. It is also conceded in that opinion that—
‘All of the things last above enumerated [good jvill, earning capacity, the productiveness of .the property and the actual earnings] which may influence or enhance the actual value of the tangible property, not only may, but should, be considered by the assessing authorities in arriving at the actual value of property for taxation.”
No good- reason is suggested in the opinion of the court, or by any authority cited, why property so existing should not be taxable and its value ascertained by the method adopted by the assessor in this case. By what other or different scheme the assessing officials could ascertain the pro rata share of intangible property to be assessed against any particular factory is somewhat indefinite. Apparently the opinion proceeds upon the theory that in this case intangible property is shown to exist, and, further, that it can and should be assessed, but that the increased value must be added to the actual value of the physical property. That is to say, it being conclusively established that the respondent is possessed of intangible property, in an effort to ascertain the situs of such property, or any part of it, it will become in*541cumbent upon the taxing officials in each taxing district to determine what part has been produced or created by the physical property situated in that particular taxing district, and then add such amount to the value of the physical property. It is not suggested just how áuch method or system of assessing can be applied in a practical way. It would seem to be wholly impossible of any practical result. . Such a method is open to the objection stated by Mr. Justice Thurman in his dissenting views expressed in the former decision, to the effect that the effort to tax property upon the basis of what its produces and the income derived therefrom is nothing more or less than an income tax — a tax not authorized by the law of this state. The method employed by the assessor in making the assessment in question is a reasonable one, and is supported by authority. It has the further and additional merit of being as nearly fair and uniform as any method or scheme possible. Absolute uniformity is not attainable in assessing property for the purpose of taxation. The method which was adopted by the assessor in this case to ascertain the value of the property sought to be assessed is not only fair, but workable and easy of application. The Constitution of the state directs that all property within the state not exempt shall be taxed. Admittedly, intangible property is shown to exist in this case. It is not exempt. A fortiori, it should be taxed''‘The cardinal requirement is that, as property, they shall be taxed. All else is matter of method and detail.” State v. Anderson, 90 Wis. 562, 63 N. W. 748.
Prorating intangible property for the purpose of assessment and taxation is expressly recognized and approved by the Supreme Court of the United States in the Express Go. Cases, supra; also in State v. Wells Fargo & Co., supra. In the prorating of the tax in those cases the question, of whether the particular property assessed had produced its share of the intangible property was not controlling, in fact it does not seem to have been considered. As I have herein-before stated, it is a reasonable presumption that each factory contributes its pro rata share of the wealth founded *542upon the producing power of all the plants. In any event, the presumption of law is always in favor of the tax, not only as to its regularity but as to its legality. If, therefore, the Salt Lake factory did not contribuate its pro rata share in producing this property, it was incumbent upon the respondent to show such fact. It made no attempt to do so.
The opinion of the Supreme Court of the United States in Delaware, L. & W. R. Co. v. Pennsylvania, 198 U. S. 341, 25 Sup. Ct. 669, 49 L. Ed. 1077, is cited in support of the contention that an assessing official cannot look to property in another state for the purpose of ascertaining or establishing the value of property in the taxing state. In that case, as pointed out by the Supreme Court of the United States in a later case (Hawley v. Malden, 232 U. S. 1, 34 Sup. Ct. 201, 58 L. Ed. 477, Ann. Cas. 1916C, 842), the court was considering tangible property and not intangible property, as in this case. Moreover, the assessor considered the value of the property outside of the state for the purposes of ascertaining: First, if the property sought to be taxed actually existed; and, second, the value of such property within the state. The authorities seem to sustain him in so doing. Wallace v. Hines, 253 U. S. 66, 40 Sup. Ct. 435, 64 L. Ed. 782, cited in the majority opinion.
The right of taxing officials to consider the business of a corporation beyond the boundaries of the state levying the tax and fixing the value of the property within the taxing state is recognized by the Supreme Court of California in a recent case (People v. Ford Motor Co. [Cal. Sup.] 204 Pac. 217). In that case the franchise of the motor company to do business in the state of California had been assessed for taxation. The eighth headnote, which reflects the opinion of the court, is as follows:
“Determination of the value of a franchise of a foreign corporation for taxation purposes, hy deducting from the value of its total assets the value of its tangible property and fixing the value of the corporate excess in the state at that percentage of the difference represented hy the ratio between the intrastate and total business, held not violative of the interstate commerce clause (Const. U. S. *543art. 1, § 8), or Fourteenth. Amendment of the United States Constitution, nor arbitrary or unreasonable.”
Tbe fact that tbe assessor in tbe instant ease placed upon tbe tax rolls of Salt Lake county a greater valuation of tbe property sought to be taxed witbin that county than is fairly chargeable against the respondent ought not to work an annulment of tbe whole tax. Tbe combined ownership and use of respondent’s factories has brought into existence property valuable in the marts of trade and as an income producer. Under the authorities and the mandate of the Constitution such property is liable to taxation, and should bear its proportion of the burden of government. “Now, it is a cardinal rule which should never be forgotten that whatever property is worth for the purposes of income and sale it is also worth for purposes of taxation. ’ ’ Express Co. Cases, supra.
I concur in the affirmance of that portion of the judgment of the lower court from which the respondent appeals. ” I withhold my concurrence in the order affirming the remaining portion of the trial court’s judgment.
WEBER, J., concurs with GIDEON, J.